Citation Nr: 0315246	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02 18 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
condition.

4.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
pyelitis.

6.  Entitlement to a compensable rating for wounds of both 
legs.

7.  Entitlement to an increased rating for traumatic 
arthritis of the left foot, currently rated 20 percent 
disabling.

8.  Entitlement to an effective date earlier than January 5, 
1994, for an award of compensation based on a grant of 
service connection for an anxiety disorder.

9.  Entitlement to an effective date earlier than May 5, 
1997, for an award of a 20 percent rating for traumatic 
arthritis of the left foot.

10.  Entitlement to an effective date earlier than February 
10, 1999, for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Winston P. Alcendor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from March 1948 to 
March 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision by the RO which denied service connection for a 
psychiatric disorder (PTSD).  The veteran appealed and in 
November 1998, the RO granted service connection for an 
anxiety disorder and assigned a 30 percent rating, effective 
from January 1994.  The veteran appeals for a higher rating 
and for an earlier effective date for the award of service 
connection and compensation.  In February 1999, the veteran 
stated that the RO's award of service connection for an 
anxiety disorder satisfied his initial claim of service 
connection for PTSD.  

In May 1998, the RO denied a claim of service connection for 
an increased (compensable) rating for wounds of both legs and 
also denied an increased rating for traumatic arthritis of 
the left foot, rated 10 percent disabling.  The veteran 
appeals for higher ratings.  In a November 1998 rating 
decision, the RO granted an increased rating to 20 percent 
for the service-connected left foot disorder, effective from 
May 5, 1997.  The veteran appealed for a higher rating and 
for an earlier effective date for the increased 20 percent 
rating.  In an October 2001 rating decision, the RO denied 
the veteran's request to reopen claims of service connection 
for a left hip disorder and for a neck disorder.  In that 
same decision, the RO denied the claim of service connection 
for coronary artery disease, and denied the claim for an 
increased (compensable) rating for pyelitis.  The veteran 
appealed the adverse determinations.  The RO granted claims 
of service connection for a right hip replacement and 
assigned a 30 percent rating and also granted the claim of 
service connection for post-total left knee replacement, 
assigning a 30 percent rating.  The RO assigned the ratings 
based on receipt of the February 10, 1999 claim.  As a result 
of the grant of service connection and the assigned ratings, 
the RO found that the veteran met the schedular criteria for 
a total disability rating based on individual 
unemployability, effective from February 10, 1999.  The 
veteran appeals for an effective date prior to February 10, 
1999 for the award of a TDIU rating.

In the decision below, the Board reopens the claim of service 
connection for a left hip and neck disorder.  These claims 
will be further discussed in the remand section which follows 
the decision below.  Also discussed in the remand section are 
the claims for an effective date earlier than May 5, 1997 for 
the assignment of a 20 percent rating for traumatic arthritis 
of the left foot and the claim for a compensable rating for 
pyelitis.

FINDINGS OF FACT

1.  Coronary artery disease is shown to be related to his 
service-connected anxiety disorder.

2.  In June 1990, the Board denied the veteran's claim of 
entitlement to service connection for left hip and neck 
disorders.

3.  The evidence submitted since the June 1990 Board decision 
includes evidence which is not cumulative or redundant of 
evidence previously considered, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for a left hip 
disorder and a neck disorder.

4.  The veteran's anxiety disorder is productive of no more 
than definite social and industrial impairment, and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.

5.  The veteran's service-connected scars of the legs are 
small, superficial, and non-tender; they do not cause any 
limitation of motion and are not painful, unstable or poorly 
nourished with repeated ulceration.

6.  The veteran's service-connected traumatic arthritis of 
the left foot results in severe disability.

7.  The veteran was honorably discharged from active military 
service on March 10, 1952.

8.  The veteran's initial application for VA disability 
compensation benefits, based on a claim of service connection 
for a psychiatric disorder, was received by the RO on January 
5, 1994, many years after service.

9.  By a rating decision of November 1998, the RO granted 
service connection for anxiety and assigned a 30 percent 
rating, effective from January 5, 1994.

10.  In an October 2001 rating decision, the RO granted a 
TDIU rating, effective from February 10, 1999, the date of 
the claim of service connection for additional disabilities.

11.  It was not factually ascertainable that the veteran's 
service-connected disabilities rendered him unemployable 
prior to February 10, 1999. 


CONCLUSIONS OF LAW

1.  A coronary artery disease is due to or the proximate 
result of service-connected disability (anxiety disorder).  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2002).

2.  The June 1990 Board decision which denied claims of 
service connection for a left hip disorder and a neck 
disorder is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1100 (2002).

3.  The evidence received since the June 1990 Board decision 
is new and material, and the claims for service connection 
for a left hip disorder and a neck disorder are reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

4.  The criteria for a rating in excess of 30 percent for an 
anxiety have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

5.  The criteria for a compensable evaluation for wounds 
(i.e. scars) of the legs are not met.  38 U.S.C.A. § 1155, 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (Prior to August 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (From 
August 30, 2002).

6.  The criteria for a 30 percent rating for traumatic 
arthritis of the left foot have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71, Diagnostic Codes, 
5010, 5271, 5284 (2002)

7.  The criteria for an effective date earlier than January 
5, 1994, for an award of VA disability compensation for an 
anxiety disorder have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(k), 3.4(a)-(b)(1), 3.400 
(2002).

8.  The criteria for an effective date earlier than February 
10, 1999, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2), (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400(o), 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law and its implementing regulations were enacted.  This 
new law essentially eliminates the requirement that a 
claimant submits evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed October 1994, May 1998, November 1998, 
October 2001 rating decisions, statements of the case dated 
in May 1995, March 1999, October 2002, and supplement 
statements of the case dated in January 1996, October 1997, 
and October 2002.  These documents provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Through numerous VA letters dated in May 1994, October 1994, 
March 1998, April 1998, May 1999, April 1999, January 2001, 
and February 2002, the veteran was informed of the evidence 
he was responsible for submitting and what evidence VA would 
obtain in an effort to substantiate his claims.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  He was 
also informed of the provisions of the VCAA.

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claims.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the issues below 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

In written correspondences and during a January 2003 Video 
Conference Board hearing, the veteran stated that he had 
coronary artery disease due to his service-connected anxiety 
disorder.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The veteran is currently service-connected for an anxiety 
disorder.  Medical records show that he has coronary artery 
disease.  The veteran contends that his anxiety disorder 
caused him to develop a heart disorder.  In support of his 
claim, he submitted a November 1999 letter by Christine M. 
McCarty, M.D.  Dr. McCarty noted that the veteran had placed 
a complaint for stress disorder after the Korean War and that 
he now wished to have a secondary complaint added that the 
stress may have been a causative factor in his coronary 
artery disease.  She reported that it was well documented 
that stress is a causative agent towards the development of 
coronary artery occlusive disease.  She noted that the 
veteran underwent coronary artery bypass grafting in June 
1999.  She opined that she viewed the veteran's stress as a 
component toward the development of his [coronary artery 
problems] and felt that he should receive just reward for it.  

The veteran submitted medical articles indicating that there 
is a relationship between stress and heart disease.  One 
article states that stress in our lives cause the body to 
increase our adrenaline and cortisol production from the 
adrenal glands and that these hormones cause two stress 
responses that effect heart muscle fibers, thereby disturbing 
the rate and/or rhythm.  It was reported that when the rate 
and rhythm of the heart was disturbed it aggravates the 
formation of cholesterol deposits in the arteries of the 
heart which lead to a gradual weakening of the heart muscle 
or to a sudden heart attack.

Also of record is a March 2001 VA examination report.  This 
report shows that the veteran complained of chest pain and 
that he underwent coronary bypass surgery in June 1999.  The 
VA examiner stated that it was his opinion that an anxiety 
disorder will exacerbate angina in the sense that it would 
increase double product (heart rate and blood pressure) and 
thus increase oxygen demand so that if coronary artery 
disease is present, angina might develop.  He stated that 
however, it was not his opinion that an anxiety disorder lead 
to the development of coronary artery disease or worsened 
underlying coronary artery disease.  

The Board observes that Dr. McCarty's November 1999 opinion 
tends to indicate that the veteran's coronary artery disease 
is related to his service-connected anxiety disorder and the 
medical text evidence supports such finding.  The March 2001 
VA opinion however indicates otherwise.  The Board finds that 
the evidence with respect as to whether the veteran's 
coronary artery disease is related to his service-connected 
anxiety disorder is in equipoise.  Thus, in applying the 
benefit-of-the-doubt principle, the Board determines that 
service connection is warranted for coronary artery disease. 

B.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck and a left 
hip condition.

In a June 1990 Board decision, the Board denied the veteran's 
claims for service connection for arthritis of the left hip 
and neck.  The Board's decision is now final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is now required to give 
consideration to all of the evidence received since the last 
disallowance of this claim.

When the Board denied the claim of service connection for a 
left hip and neck disorder in 1990, it noted that 1) 
arthritis of the hips and neck was not shown in service, 2) 
postservice medical records were negative for a finding of 
arthritis of the neck or left hip, and 3) there was no 
evidence that the veteran had arthritis of the left hip and 
neck which was related to a service-connected disability.  
The Board based their determination on a review of service 
medical records, and post service medical records from 1952 
to 1988.  The Board observes that service medical records and 
the postservice medical records were negative for a diagnosed 
left hip or neck disorder

Evidence received since the June 1990 rating decision 
consists of outpatient treatment reports from 1953 to 1993 
which show that the veteran complained of left hip and neck 
pain.  He was diagnosed as having cervical spondylosis and 
multiple joint degenerative joint disease.  This evidence is 
new, in that at the time of the June 1990 Board decision, 
there was no evidence of the veteran having a current 
disorder of the left hip and neck.  The evidence is also 
material as it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Having found that the evidence is both new and material, the 
claims of service connection for a left hip disorder and for 
a neck disorder is reopened.  These issues will be further 
discussed in the remand section.


C.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 30 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
an anxiety disorder is to be rated 30 percent when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  (The term 
"definite" in the regulation means "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large." VAOPGCPREC 9-93.)  A 50 percent rating 
is to be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Code 9400 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating for an anxiety disorder 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9400 (2002).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); 
VAOPGCPREC 3-2000.

In written correspondence and during a January 2003 Travel 
Board hearing, the veteran asserted that his service-
connected anxiety disorder is more disabling than reflected 
in the 30 percent rating currently assigned.  He complains of 
such symptoms as memory loss, anxiety, muscle tension and 
sleep disturbance.  He stated that he found it difficult to 
control his worry and that he was difficult to get along 
with.

With regard to the veteran's industrial impairment, the 
record demonstrates he worked for 35 years at one company 
while working part-time at the post office.  He then worked 
full time for the Postal Service.  He retired from the Post 
Office in 1990.  (See May 1994, December 1995, and December 
1996 VA examination reports).  VA examinations from 1994 to 
1996 show that the veteran was diagnosed as having an anxiety 
disorder.  When examined in December 1995, the veteran was 
assigned a GAF score of 65 and in December 1996, he was 
assigned a GAF score of 70.  These GAF scores indicate mild 
symptoms or some difficulty in social or occupational 
functioning, but generally the individual functions pretty 
well and has some meaningful interpersonal relationships.  
(See Diagnostic Criteria from DSM IV).  Although VA 
psychiatric examination in March 2002 revealed a GAF score of 
50, reflecting serious impairment of industrial adaptability, 
such score takes into account his multiple physical 
impairments.  Additionally, during the examination it was 
reported that the veteran kept himself busy with volunteer 
work and that he extended himself in projects that brought 
him self-satisfaction.  (See March 2002 VA examination 
report).  Given the veteran's predominate GAF scores of 65 
and 70, as well as the report of the veteran having the 
ability to perform various projects, the veteran's industrial 
impairment is no more than moderate, at best.  

As to the veteran's social impairment, the record shows that 
he has minimal social impairment as a result of this service-
connected anxiety disorder.  1993 to 1995 outpatient 
treatment reports and VA examinations in 1994, 1995, and 1996 
reveal that the veteran was married and that he traveled with 
his wife.  It was reported that he was doing well and that 
his family situation was good.  He reported that he enjoyed a 
supportive marital relationship and that he had a good 
relationship with his children.  The veteran also reported 
that he spent allot of time with his grandchildren and that 
he was a constant support for his children and grandchildren.  
Additionally, it was reported that the veteran maintained 
friendships.  In 1996, the examiner reported the veteran 
stayed very busy.  The record overall demonstrates no more 
than moderate social impairment.  Even if the veteran's 
social impairment was more than moderate, his social 
impairment is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

The next higher rating of 50 percent is not warranted under 
either the old or the new rating criteria.  The Board finds 
the medical and other evidence does not show anxiety symptoms 
of a magnitude to produce considerable social and industrial 
impairment (the old criteria for a 50 percent rating).  Nor 
do anxiety symptoms cause occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as those outlined in the new criteria for a 50 percent 
rating.  Mental status examinations from 1994 to 2002 show he 
is alert and oriented and did not have a thought disorder or 
panic attacks.  Although he complains of having problems with 
his memory, there is no indication he has retention of only 
highly learned material, or that he forgets to complete 
tasks.  When examined in March 2002, he was able to recall 
the names of all 8 of his grandchildren and it was reported 
on mental status examination that he had normal memory 
function.  Reports prior to March 2002 show no more than mild 
memory loss.  While the veteran complained of sleep 
impairment, it was reported that the veteran slept an average 
of 7 to 8 hours a night.  (See December 1995, December 1996 
VA examination reports).  His insight and judgment were fair 
and he had an appropriate affect.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the anxiety disorder was more 
than 30 percent disabling.  Thus "staged ratings" are 
inapplicable to this case. 

In conclusion, the Board finds that the veteran's overall 
anxiety disability picture most closely approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus, the lower rating of 30 percent is to be assigned.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against an increased rating for an anxiety disorder; the 
benefit-of-the-doubt doctrine rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

D.  Entitlement to a compensable rating for residuals of 
wounds to both legs 

Service medical records show that in October 1951, the 
veteran suffered a shrapnel injury which he now claims 
happened as a result of stepping on a land mine.  He was 
noted to have superficial wounds that were scrubbed with a 
brush.  He had small pieces of shrapnel scrapped out with a 
knife.  Thereafter, a dry dressing was applied.  Physical 
examination a few days later revealed crusted lesions over 
the hips and toes of the left foot.  In November 1952, the RO 
granted service connection for residuals of wounds of the 
legs.  The disability was subsequently rated noncompensable 
under the diagnostic code pertaining to scars.

In October 1997, the veteran filed a claim for an increased 
(compensable) rating for residuals of wounds to both legs.  
In October 2001, the RO granted an increased rating to 10 
percent, effective from June 21, 1999.  In October 2002, the 
RO determined that the residuals of wounds of both legs were 
0 percent disabling.  The RO determined that there was clear 
and unmistakable error with the October 2001 rating decision 
which determined that a 10 percent rating was warranted on 
the basis of VA examination findings indicating painful 
scars.  The RO pointed out that the report of examination 
actually indicated minimal scars that were nontender.

Under Diagnostic Code 7803, scars that are superficial, 
poorly nourished, and with repeated ulcerations will be rated 
as 10 percent disabling.  Diagnostic Code 7804 provides a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration.  According to Diagnostic 
Code 7805, all other scars will be rated based on limitation 
of motion for the affected part.  38 C.F.R. § 4.118 (2001).

The Board observes that by regulatory amendment, effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head 
face, or neck, where such are deep and cause limited motion 
in an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial but 
tender and painful scars; and for unstable scars 
(characterized by a frequent loss of skin covering the scar).  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  67 Fed. Reg. 49,596 (July 
31, 2002), to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Generally, where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991); see also 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 
2001); VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  As it pertains to the veteran's scars, 
the provisions under which he will be evaluated are similar 
both under the old and the new criteria.  Therefore, an 
adjudication of his claim at this juncture poses not 
prejudice to the veteran.  

That said, applying the evidence to the former and the 
revised criteria, the Board finds, by a preponderance of the 
evidence, that the service-connected wounds of both legs does 
not warranted a compensable disability.  In this regard, when 
examined in April 1998, the veteran stated he did not have 
any complaints pertaining to his scars.  Physical examination 
in April 1998 revealed a 4 mm scar on his left shin which the 
veteran stated was from shrapnel.  He had some very small 
hypo-pigmented spots on his shins bilaterally which appeared 
well healed and not very noticeable.  The examiner stated 
that none of the veteran's scars were tender or had any 
adherence to the deep tissues.  All scars were flat with no 
ulceration or breakdown of the skin.  His shrapnel scars were 
bluish in color.  Disfigurement was considered minimal as 
most of the scars would be covered with clothing.  He had no 
burn scars and there was no limitation of movement by any of 
these scars.  The examiner stated that the veteran was status 
post land mine accident with injury to the right foot and 
multiple shrapnel wounds.  He stated that there were two 
remaining pieces of shrapnel and some associated small hypo 
pigmented scars.  

The veteran underwent another VA scar examination in February 
2001.  Physical examination of the lower extremities revealed 
that on the right knee there was a tiny fragment which was 
barely visible, also noted was a scar which he claimed was 
from the shrapnel wound.  Similarly, on the left foot, 
second, forth and big toe had some superficial whitish scars 
which were a result of the shrapnel wounds.  All of the scars 
were nontender, nonadherent, normal texture.  There was no 
ulceration or breakdown of the skin.  There was no underlying 
tissue loss or disfigurement.  Although the veteran had some 
subject complaints in the area of the scars, the examiner 
stated that the limitation of function by the scars was 
probably more related to the pain that he experienced in his 
hip and knee rather than the scar.  The impression was 
minimal scarring on the left foot and right knee from 
shrapnel wounds which have no residual functional limitation 
to the veteran.  

The findings on VA examinations in 1998 and 2001 do not 
warrant a 10 percent evaluation under any of the Diagnostic 
Codes noted above.  In sum, the evidence shows that the scars 
are superficial, nontender with no ulceration, and do no 
cause any limitation of function.  Consequently, the Board 
must conclude that the preponderance of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


E.  Entitlement to an increased rating for traumatic 
arthritis of the left foot, currently rated 20 percent 
disabling.

Service medical records show that in October 1951, the 
veteran suffered an injury to the left foot which he claims 
was the result of stepping on a land mine.  The records 
demonstrate that he sustained shell fragment wounds to the 
lower extremity and that he fractured the proximal head, 
proximal phalynx of the first and forth toe of the left foot.  
He was put in a cast.

In November 1988, the RO granted service connection for 
traumatic arthritis of the left foot and assigned a 10 
percent rating.

The veteran's service connected left foot disorder is 
currently rated 20 percent disabling under Under 38 C.F.R. § 
4.71, Diagnostic Codes 5010, 5271.  Code 5010, traumatic 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Code 5271 provides that moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  Marked limitation of 
motion of the ankle warrants a 20 percent evaluation, which 
is the highest rating assigned under this code.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

The veteran's traumatic arthritis of the foot may also be 
evaluated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5284 for foot injuries.  Under the provisions 
of this diagnostic code, a 30 percent rating is assigned for 
a severe disability due to foot injury.

When examined by VA in April 1998, the veteran complained of 
swelling of his left foot periodically and soreness in his 
ankles and feet periodically.  The veteran stated that he had 
stepped on a land mine while in service, injuring his left 
foot and his big toe.  The veteran stated that he had pain 
and swelling of the left foot due to arthritis.  He stated 
that flare-ups occurred off and on and that there were really 
no precipitating factors except for walking up stairs.  

Physical examination of the left foot, revealed the veteran 
had hammertoes 2 through 5 bilaterally and that there were 
easily reducible.  Metatarsophalangeal joint range of motion 
was normal from 1 to 5 and was smooth and gliding from 1 to 
5; however, there was crepitus that was felt at the left 
first metatarsophalngeal joint.  The great toe dorsiflexion 
measured 45 degrees on the left.  Great toe plantar flexion 
measured 38 degrees on the left.  The examiner stated that 
this range of motion was slightly decreased with regards to 
dorsiflexion.  The first metatarsal position bias was neutral 
bilaterally, the movement bias was dorsal bilaterally, and 
the mobility was slightly increased bilaterally.  There was 
also crepitus felt with movement of the first metatarsal on 
the left foot.  The mid tarsal range of motion was normal and 
was pain free; however, crepitus was felt with the left mid 
tarsal joint range of motion.  On the left, inversion 
measured 12 degrees, eversion measured 6 degrees, for a total 
range of motion of 18 degrees.  Range of motion appeared 
normal and pain free.  Range of motion of the left ankle when 
prone was 10 degrees of dorsiflexion with the knee extended.  
With the knee flexed it was 14 degrees.  Plantar flexion was 
10 degrees.  Ranges of motion studies were performed without 
pain.  There was no pain on palpation of the plantar of the 
left foot.  There was pain on palpitation of the heel.  The 
veteran could not supinate and could not rise on his toes or 
rise on his heels with the left foot.  It appeared from 
walking that the left foot was weaker than the right foot.  
X-ray studies revealed degenerative osteoarthritis of the MTP 
joint of the left great toe.  The examiner's diagnoses, based 
on physical examination and x-ray studies, were degenerative 
joint disease of both the forefoot and rearfoot of the left 
foot, rule out old fracture of the left second metatarsal, 
rule out old calcaneal fracture of the left foot, pes planus 
bilaterally, hammer toes 2-5 bilaterally, and peripheral 
neuropathy of the left foot.

During VA examination in February 2001, the veteran report 
being wounded in service after stepping on a land mine.  He 
stated that since being wounded he had experienced a numb-
like pain in his left ankle.  He stated that the ankle would 
become sore and stiff with use.  He stated that he had 
swelling in the ankle.  He reported having daily flare-ups 
that were described as dull and achy in nature and which 
would lasted for 1 to 2 hours before the pain subsided.  He 
stated that the flare-ups were precipitated by any period of 
standing for more than 30 minutes, after which his left ankle 
began to hurt and the pain was relieved with sitting with his 
legs straight out in front of him.  He reported that walking 
was very painful and difficult during flare-ups.

Physical examination revealed that upon weight-bearing the 
left foot was noted to be more pronated than the right with 
the left hallux unable to purchase the ground.  The medial 
arch of the left foot was markedly decreased when compared to 
the right.  There was hammertoe deformities noted on digits 
2-5 bilaterally with the heels noted to be 2 degrees everted 
during the resting calcaneal stance position.  Dorsiflexors, 
plantar flexors, everters and inverters were measured and 
found to be +4/5 on the left.  Upon palpation of the left 
ankle, pain was elicited at the posterior aspect of the 
medial malleous.  There was a negative tinel's sign with 
percussion and no appreciable PT tendon was palpable below 
the medial malleous on the left.  

Range of motion studies of the left ankle revealed 5 degrees 
of dorsiflexion with knee extended, 10 degrees with the knee 
flexed and 35 degrees of plantar flexion.  The left 1st 
metatarsal phalangeal joint had 60 degrees of dorsiflexion 
and 50 degrees of plantar flexion.  Subtalar joint range of 
motion on the left revealed 18 degrees inversion and 6 
degrees of eversion.  X-ray studies revealed a focal well-
demarcated sclerotic lesion on the lateral aspect of the 
intermediate phalanx 2nd digit left foot.  Also of note was a 
dorsal nondisplaced chip fracture at the distal anterior 
aspect of the talus at the talonavicular joint.  There was 
also diffuse degenerative joint disease noted at the 
talonavicular joint of the left foot.  The assessment was 
ruptured posterior tibial tendon with resultant pes planus 
valgus deformity secondary to trauma which has resulted in an 
abnormal gait on both knees and hips, leading to the knee and 
hip replacement; hallux extensus, and degenerative joint 
disease of the left talonavicular joint.

Given the multiplicity of foot impairment, many of which has 
been directly related to the veteran's service injury, the 
Board finds that the veteran's residuals of his foot injury 
in service are severe.  Accordingly, a higher rating of 30 
percent under 38 C.F.R. § 4.71, Code 5284 is warranted.  In 
order for the veteran to receive the next higher 40 percent 
rating, the evidence must show that the veteran has loss of 
use of the left foot.  See 38 C.F.R. § 4.71, Diagnostic Code 
5167.  The evidence clearly fails to show such loss of use.  
Therefore, the Board must finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent.


F.  Entitlement to an effective date earlier than January 5, 
1994, for an award of compensation based on a grant of 
service connection for an anxiety disorder.

The veteran claims that he is entitled to an effective date 
prior to January 5, 1994, for the award of service connection 
and compensation for an anxiety disorder.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increased will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 
1991), the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or the release if application therefore is 
received within one year from such date of discharge or 
release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in line of duty in active service).  Moreover, the 
implementing regulation provides that the effective date for 
an award of direct service connection will be the day 
following separation from service or the date entitlement 
arose, if the claim is received within one year after service 
separation.  If the claim is not received within one year of 
separation from service, the effective date for an award of 
service connection will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000); see also 38 C.F.R. § 3.1(k) (defining 
"service-connected" as a disability that was incurred in or 
aggravated in the line of duty in active military service).

Notably, pertinent regulation also provides that an original 
claim is defined as "[a]n initial formal application on a 
form prescribed by the Secretary."  38 C.F.R. § 3.160(a) 
(2000).

The veteran served on active duty from March 1948 to March 
1952.  On January 5, 1994, the RO received the veteran's 
initial formal application for VA disability compensation 
benefits, based on a claim of service connection for a 
psychiatric disorder.  The RO, in an October 1994 rating 
decision, denied service connection for a psychiatric 
disorder, claimed as PTSD.  Additional evidence was received 
which linked the veteran's current diagnosis of an anxiety 
disorder to his period of active military service (See 
December 1996 VA examination).  In a November 1998 rating 
decision, the RO granted service connection for an anxiety 
disorder and assigned a 30 percent rating, effective from 
January 5, 1994.  Thus, the RO has established that the 
effective date for both (1) service connection for an anxiety 
disorder, and for (2) the 30 percent evaluation for that 
disability is January 5, 1994, the date of receipt of the 
original claim giving rise to that award. 

In October 1999, the veteran disagreed with the assigned 
effective date for the award of VA disability compensation 
for an anxiety disorder.  (As such, the veteran's present 
claim necessarily contemplates an earlier effective date for 
the award of service connection itself, because the effective 
date of a particular evaluation for a disability can in no 
event precede the effective date of service connection for 
that same disability).  In this context, the veteran argues 
that the veteran suffered from an anxiety disorder after 
stepping on a land mine in service and as a result he should 
be assigned service connection and compensation from the day 
after his discharge from service.  (See written arguments and 
January 2003 Travel Board hearing)  The veteran's argument is 
without merit, since it is the date of VA receipt of the 
claim for service connection which governs the effective 
date.  There is no provision under the law which makes an 
exception based on the veteran's argument.  As stated above, 
the effective date for the grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

In the instant case, the Board finds that the veteran's 
original claim for service connection for an anxiety disorder 
was received by the RO on January 5, 1994, which is well 
beyond one year after his date of separation from active 
duty.  The file contains no document that can be construed as 
a claim for service connection for a psychiatric disorder 
prior to January 5, 1994.  Accordingly, under the applicable 
law and regulation, an effective date for the grant of 
service connection and compensation for an anxiety disorder, 
prior to the date of VA receipt of the claim on January 5, 
1994, is not permitted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App 49 (1990).

G.  Entitlement to an effective date earlier than February 
10, 1999, for a total disability rating based on individual 
unemployability (TDIU rating).

In written correspondences and during a January 2003 Travel 
Board hearing, the veteran claims that an effective date 
earlier than February 10, 1999 is warranted for the 
assignment of a TDIU rating.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet.App. 449 (2000).  The 
method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application thereof."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 
38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet.App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober,  
10 Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides as follows a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant. . .may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

Pertinent regulations provide that a total disability rating 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability, 
provided that the person has one service-connected disability 
ratable at 60 percent or more; or as a result of two or more 
service-connected disabilities, provided that the person has 
at least one disability ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of non-service connected disabilities 
will be disregarded where the above-stated percentages are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).

In any event, it is the policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to the service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v, Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, a part from 
any nonservice-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the veteran's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.

In this case, the record discloses that in an October 2001 
rating decision, the RO awarded the veteran a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), and assigned an effective 
date of February 10, 1999, the date of receipt of additional 
claims for service connection.  In the October 2001 rating 
decision, the RO granted service connection for status post 
right hip replacement with arthritis and status post total 
left knee replacement, assigning each disability a 30 percent 
rating, effective from February 10, 1999.  The RO noted that 
the veteran met the percentage requirements for a TDIU rating 
based on the ratings assigned the additional service-
connected disorders.  Prior to February 10, 1999, the veteran 
was service connected for an anxiety disorder, rated 30 
percent, traumatic arthritis of the left foot rated 20 
percent, residuals of pyelitis, rated 0 percent and residuals 
of wounds to the legs, rated 0 percent.  The combined rating 
was 40 percent.  From February 10, 1999, the veteran's 
combined rating was 70 percent based on the right hip and 
left knee being service-connected.  In October 2002, the RO 
found clear and unmistakable error in the prior October 2001 
rating decision which assigned a 10 percent rating for 
residuals of wounds of both legs.  The RO determined that no 
more than a noncompensable rating was warranted.  Thus, the 
veteran's combined rating went from 80 percent to 70 percent.  
38 C.F.R. § 4.25.  The veteran has perfected an appeal as to 
the effective date assigned for the TDIU rating.


The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to the earlier 
effective date claim.  Specifically, the veteran contends 
that his award of a TDIU rating should be from November 1, 
1990.  He reports that November 1, 1990 was the date that he 
had to retire early because he could no longer perform his 
duties due to severe degenerative joint disease of the right 
hip, total right hip replacement, pyelitis, and other 
service-connected impairment.  The veteran's argument must 
fail as the record demonstrates that the veteran did not file 
a formal or informal claim prior to February 10, 1999.  In 
fact it is interesting to note that the veteran has never 
filed a claim for a TDIU rating.  The RO, once granting 
service connection for right hip and left knee disorders, 
stated that the veteran met the schedule rating criteria and 
therefore assigned the TDIU rating based on the February 1999 
claim of service connection for right hip and left knee 
disorders.  

The Board observes that a February 1988 letter by Scott D. 
Mueller states that the veteran was injured by a land mine 
during the Korean War and that since that time he had had 
right hip pain which was getting progressively worse.  He 
noted that the veteran had degenerative arthritis of the 
right hip.  He also noted that the veteran had right hip pain 
and that he was presently doing custodial work and was going 
to take an early retirement because he could no longer 
perform his duties.  This letter was of record at the time of 
the Board's June 1990 decision which denied service 
connection for a right hip disorder on a direct basis, as 
well as on a secondary basis.  The Board's June 1990 denial 
of service connection for a right hip disorder was final and 
was only reopened and granted following the receipt of new 
and material evidence.  As service connection for a right hip 
disorder was not established in 1988, such report cannot be 
used to support the assignment of an earlier effective date 
for a TDIU rating prior to February 10, 1999.  

The Board observes that there is no claim for a TDIU rating 
prior to February 10, 1999 and no records within one year of 
the February 10, 1999 claim which indicates that the veteran 
was unemployable due to service-connected disability.  
Consequently, the Board must find that the preponderance of 
the evidence is against the claim for an effective date 
earlier than February 10, 1999 for the assignment of a TDIU 
rating.  The benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for coronary artery disease is granted.

The claim of service connection for a left hip disorder is 
reopened, to this extent only, the appeal is granted.

The claim of service connection for a neck disorder is 
reopened, to this extent only, the appeal is granted.

A rating in excess of 30 percent for an anxiety disorder is 
denied.

A compensable rating for wounds of both legs is denied.

An increased rating to 30 percent for the service-connected 
left foot disorder is granted.

Entitlement to an effective date prior to January 5, 1994, 
for an award of compensation based on a grant of service 
connection for an anxiety disorder.

Entitlement to an effective date prior to February 10, 1999, 
for an award of a total rating based upon individual 
unemployability due to a service-connected disability is 
denied.  


REMAND

Based on the Board's grant of an increased rating for a left 
foot disorder, the claim for an effective date earlier than 
May 5, 1997 for the assignment of a 20 percent rating for 
traumatic arthritis of the left foot is premature.  In this 
regard, the Board must first refer to the RO the tasks of 
assigning the effective date for the increased 30 percent 
rating for the service-connected left foot disorder.  The 
assigned effective date for the 30 percent rating has the 
potential of mooting out segments of time in adjudicating the 
issue of entitlement to an effective date prior to May 5, 
1997 for the assignment of a 20 percent rating for the left 
foot disorder.

With respect to the veteran's claim of service connection for 
a left hip and neck disorder, service medical records show 
that the veteran apparently suffered injury when he stepped 
on a land mind.  He had shrapnel wounds of the left hip.  The 
veteran now claims that due to the land mine injury, he 
developed left hip and neck disability.  Postservice medical 
records show that shortly after his discharge from service 
the veteran complained of left hip and neck pain.  (See 
reports from June 1953 to May 1967).  Reports from the early 
1990's reveal diagnoses of degenerative joint disease and 
cervical spondylosis.  There is a medical question as to 
whether the veteran's current left hip and neck disorders are 
related to service, including the land mine injury.  The 
veteran should be scheduled for a VA examination, to include 
an opinion.

The Board observes that the evidence is somewhat conflicted 
as to whether the veteran currently has impairment due to his 
service-connected pyelitis.  On recent examination in 
February 2002, it was reported that the veteran did not have 
any residuals of pyelitis. In November 2002, however, Scott 
D. Mueller, M.D., submitted a statement to the effect that 
the veteran suffered renal insufficiency in 1999 and had had 
ongoing renal problems off and on since 1999 until the 
present.  There is no medical evidence showing such 
treatment.  The veteran should be given an opportunity to 
submit treatment records from 1998 to the present concerning 
his service-connected pyelitis. 

In April 2000, the RO granted aid and attendance allowance 
for a spouse, effective from January 11, 1997.  In May 2000, 
the veteran, through his representative, filed what the Board 
determines to be a notice of disagreement with the effective 
date assigned.  The representative argues that the veteran 
should be assigned an earlier effective date for the award of 
aid and attendance allowance for a spouse.  The RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses this issue and the Board finds that 
a remand for this action is necessary.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, the claims are remanded for the RO 
for the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a left hip and 
neck disorder since March 1952 and for 
pyelitis since 1998.  Complete clinical 
records of all such treatment not already 
on file should be obtained.  Also obtain 
complete records of treatment for 
pyelitis from 1998 to the present from 
Scott D. Mueller, M.D, Fredrickson Health 
Center, 2025 Technology, Suite 205, 
Mechanicsburg, PA, 17050-9402.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
the veteran's left hip and neck 
disorders.  Based on examination 
findings, historical records, including 
service medical records and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
left hip and neck disorders, including 
the likelihood that it was medically 
caused by any incident of service (i.e., 
the land mine accident).  

3.  Assign an effective date for the 
Board's grant of an increased 30 percent 
rating for the service-connected left 
foot disorder.  Thereafter, readjudicate 
the claim for an effective date earlier 
than May 5, 1997, for the award of a 20 
percent rating for traumatic arthritis of 
the left foot.

4.  The RO should issue the veteran and 
his representative (if any) a statement 
of the case on the issue of entitlement 
to an effective prior to January 11, 1997 
for the grant of aid and attendance 
allowance for a spouse.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

5.  After the foregoing, the RO should 
review the veteran's claims of service 
connection for a left hip and neck 
disorder, the claim for a compensable 
rating for pyelitis, the claim for an 
effective date prior to May 5, 1997 for 
the award of service connection for a 20 
percent rating for traumatic arthritis of 
the left foot.  If any determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



